2022 IL App (4th) 220159-U

                         NOS. 4-22-0159, 4-22-0160, 4-22-0161, 4-22-0162 cons.
            NOTICE                  IN THE APPELLATE COURT                          FILED
This Order was filed under                                                         July 21, 2022
Supreme Court Rule 23 and is                                                       Carla Bender
not precedent except in the
                                             OF ILLINOIS
                                                                               4th District Appellate
limited circumstances allowed                                                        Court, IL
under Rule 23(e)(1).                     FOURTH DISTRICT


   In re A.O., C.O., L.O., and B.O., Minors                     )      Appeal from the
                                                                )      Circuit Court of
   (The People of the State of Illinois,                        )      Adams County
                 Petitioner-Appellee,                           )      Nos. 19JA88
                 v.                                             )             19JA89
   Brooke M.,                                                   )             19JA90
                 Respondent-Appellant).                         )             20JA66
                                                                )
                                                                )      Honorable
                                                                )      John C. Wooleyhan,
                                                                )      Judge Presiding.



                   JUSTICE CAVANAGH delivered the judgment of the court.
                   Presiding Justice Knecht and Justice Steigmann concurred in the judgment.

                                                ORDER
  ¶1       Held: The appellate court affirmed, finding the trial court did not err in terminating
                 respondent’s parental rights.

  ¶2               The State filed petitions for adjudication of wardship concerning four minor

  siblings: A.O. (born May 31, 2011), C.O. (born July 20, 2016), L.O. (born August 21, 2018), and

  B.O. (born July 30, 2020). The minors were adjudicated neglected and subsequently made wards

  of the court. Thereafter, the State filed a petition to terminate the parental rights of the minors’

  mother, respondent Brooke M. The trial court found respondent to be unfit and further found it

  was in the minors’ best interests to terminate her parental rights. She appeals, claiming the court
erred by (1) finding her unfit, (2) finding termination of her parental rights was in the minors’ best

interests, and (3) denying her motion to continue the best-interest hearing. We affirm.

¶3                                       I. BACKGROUND

¶4              On November 19, 2019, before B.O. was born, the State filed petitions for

adjudication of wardship, alleging minors A.O., C.O., and L.O. were neglected and/or abused by

respondent and the minors’ father, Marty O., who is not a party to this appeal. The petitions were

filed after respondent violated the safety plan implemented in an intact case, which resulted from

the following facts.

¶5              In August 2019, the Department of Children and Family Services (DCFS) received

a report that respondent, while under the influence of methamphetamine and in the presence of the

minors, was waving a knife threatening to kill herself and/or Marty. The minors were moved into

their paternal grandmother’s house as part of a safety plan with limited and supervised contact

with respondent. By October 2019, respondent had been prohibited from having any contact with

the minors due to her substance abuse. Based on these facts and the history of domestic violence

on Marty’s part against the minors and respondent, the State filed the petitions for adjudication,

alleging each minors’ environment was injurious to his welfare.

¶6              On August 4, 2020, five days after his birth, the State took B.O. into protective

custody and filed a petition for adjudication of wardship, alleging also an injurious environment

due to the status of the case related to his older siblings, i.e., respondent’s “unsatisfactory progress”

on her service plan and her recent incarceration. B.O.’s father, Bruce B., was included in the

proceedings but is not a party to this appeal. Although each minor had a separate trial court case

number, the proceedings were consolidated, as they are on appeal.




                                                  -2-
¶7             The trial court entered an adjudicatory order on September 10, 2020, and a

dispositional order on October 22, 2020.

¶8             On September 20, 2021, the State filed a motion to terminate respondent’s parental

rights to each minor, alleging she was an unfit parent, as she failed to make reasonable (1) efforts

to correct the conditions which were the basis for the removal of the minors (750 ILCS

50/1(D)(m)(i) (West 2020)) and (2) progress toward the return of the minors to her care within any

nine-month period following the adjudication of neglect (750 ILCS 50/1(D)(m)(ii) (West 2020)).

The State filed a notice it would be presenting evidence on the nine-month period between

September 10, 2020, and June 9, 2021.

¶9             On February 24, 2022, the trial court held respondent’s fitness hearing. The court

considered the testimony of Bethany Greenwood, a child welfare specialist at Chaddock. She

testified she became the caseworker on November 26, 2019, when the older three siblings were

taken into shelter care out of concern for their safety based on the parents’ domestic violence and

substance abuse. In addition to addressing domestic violence and substance abuse, Greenwood

testified, respondent was to participate in mental health counseling, parenting classes, and

visitation. Respondent was also required to cooperate with Chaddock and the services providers

by maintaining contact and participating in drug screens. Finally, respondent was to obtain stable

housing.

¶ 10           With regard to respondent’s progress during the relevant nine-month period of

September 10, 2020, to June 9, 2021, Greenwood testified respondent was doing well initially. For

the first two months, between September and November 2020, respondent was engaged in mental

health, domestic violence, and substance abuse services, cooperating with the agency, and

complying with drug screens with negative results. She had already successfully completed




                                               -3-
parenting at Hobby Horse and had begun another class at Chaddock. She was attending weekly

visitation with B.O. alone and also weekly with all four minors together. She did not have stable

housing. She was residing at The Well House, a transition residence for recently incarcerated

females.

¶ 11           According to Greenwood, beginning in November 2020, respondent’s progress

“significantly declined.” She was asked to leave The Well House due to drinking. In April 2021,

she admitted to Greenwood that, in February 2021, she had begun using illegal substances and was

drinking up to a pint of alcohol a day. She acknowledged being unsuccessfully discharged from

substance abuse services. Respondent had been using cannabis and was injecting

methamphetamine daily. Greenwood referred respondent for another substance abuse evaluation.

This evaluation, conducted on June 1, 2021, indicated that respondent had been substance free for

one and a half years, until she relapsed in November 2020, and again in February 2021. She started

using heroin in May 2021.

¶ 12           Greenwood testified respondent disclosed to her on May 3, 2021, that she would

sometimes falsely report COVID-19 symptoms to avoid drug screening prior to visits, which

ultimately caused her to miss 23 in-person visits with the minors between February 24 and May 7,

2021. She missed several other visits due to positive screens.

¶ 13           Greenwood also reported respondent was not engaged in mental health services

beginning in November 2020. Greenwood discovered respondent had become involved in “an

unhealthy relationship” with a man who respondent blamed for her relapses. Respondent also had

not secured stable housing, was not communicating with the agency or the service providers, and

was not keeping scheduled appointments.




                                               -4-
¶ 14           In sum, Greenwood testified, between November 2020 and July 2021, respondent

made no progress toward addressing the issues that led to the minors being removed or having the

minors returned to her care.

¶ 15           On cross-examination, Greenwood acknowledged “some satisfactory things”

between November 2020 and May 2021, namely respondent completed a parenting class, had

appropriate interactions with the minors, and completed domestic violence counseling.

¶ 16           No further evidence was presented at the fitness hearing. The trial court found

respondent to be unfit. The court stated the State had proven by clear and convincing evidence the

allegations that respondent was unfit due to her failure to make reasonable (1) efforts to correct

the conditions that were the basis for the removal of the minors and (2) progress toward the return

of the minors during the alleged nine-month period, September 10, 2020, to June 9, 2021. The

court noted that “[d]uring the first two months, [respondent] did make some efforts, did make some

progress towards a return-home goal, but nothing approaching that type of progress that’s

contemplated by the statute, and efforts do not always translate into that type of progress that is

necessary.” For the “rest of those seven months,” respondent was “basically out of compliance,

didn’t make any progress toward any type of a return-home goal, was not engaged in any services

in any meaningful way, and there’s no evidence that any recommendation was ever made during

that time period that the minors be returned home to [respondent].”

¶ 17           The trial court proceeded immediately to the best-interest hearing, where again it

heard only testimony from Greenwood. She reminded the court of the minors’ ages. She said A.O.

was 10, C.O. was 5, L.O. was 3, and B.O. was 18 months.

¶ 18           Greenwood testified A.O. was, at the time, in the mental health unit at Blessing

Hospital due to “a situation” that arose in his relative foster home. He had been in the home since




                                               -5-
May 28, 2021. Greenwood said she was looking into another relative foster home and was also

considering residential placement because the latest was his sixth home and he has experienced

“an increase in behaviors over the last eight weeks.” A.O. experiences aggressive behavior, which

has increased from hitting or kicking walls to physical aggression and harmful threats to his foster

parents and himself. Since September 2019, A.O. has been receiving special therapy, trauma, and

attachment coaching.

¶ 19           C.O. was placed in a traditional foster home on October 19, 2021, where he

remains. Prior to his current placement, C.O. was also exhibiting aggressive behaviors such as

hitting and kicking and had been in five other placements. His current foster parents have expressed

their willingness to adopt C.O. They had some familiarity with behavioral issues and have worked

“very well” with C.O. He is also receiving special therapy services.

¶ 20           L.O. and B.O. are placed together in a pre-adoptive placement with Terra A. The

minors consider Terra their mother and are “extremely playful.” She is meeting all of the minors’

needs.

¶ 21           On cross-examination, Greenwood acknowledged she has continued to monitor

respondent’s progress. Respondent was successfully discharged from substance abuse

rehabilitation services in August 2021. She had recently tested positive for cannabis but otherwise

her screens had been negative. She had been involved in mental health services and had secured

appropriate housing.

¶ 22           At the close of evidence, respondent’s counsel requested a continuance, citing

respondent’s sobriety for the past seven months and the uncertainty of A.O.’s placement. Counsel

said:




                                               -6-
               “If the situation were different in that [A.O.] had a good home that he possibly

               could be adopted to, I would not be asking the Court this. But under the

               circumstances, when we were talking about possibly institutionalizing a 10-year-

               old, I think the possibility of reunification with his mother should be considered,

               and we need to explore where she is now. I realize that she has previously been

               declared unfit, but that may have changed.”

¶ 23           The trial court denied respondent’s motion to continue, stating the “cause had been

pending for several months” and there was no reason to delay the matter further “given the Court’s

obligation under the Juvenile Court Act [of 1987 (Juvenile Court Act) (705 ILCS 405/1-1 et seq.

(West 2020))].”

¶ 24           The trial court determined it was in the best interests of the minors to terminate

respondent’s parental rights. In particular, the court noted C.O., L.O., and B.O. were in adoptive

placements, where they were thriving and their needs were being met. Although the future was

uncertain with regard to A.O.’s placement, the court found his best chance for a permanent

adoptive placement would be through DCFS’s efforts. The court found the State had carried its

burden of proving by a preponderance of the evidence that termination was in the minors’ best

interests.

¶ 25           This appeal followed.

¶ 26                                      II. ANALYSIS

¶ 27           On appeal, respondent alleges, according to the headings in her brief, the trial court

erred in (1) finding respondent was unfit, (2) determining termination of her parental rights was in

the minors’ best interests, and (3) denying her motion to continue the best-interest hearing in

violation of her due-process rights and her right to counsel.




                                                -7-
¶ 28                                   A. Unfitness Finding

¶ 29           In a proceeding to terminate parental rights, the State must prove parental unfitness

by clear and convincing evidence. In re N.G., 2018 IL 121939, ¶ 28. A trial court’s finding of

parental unfitness will not be disturbed on appeal unless it is against the manifest weight of the

evidence. Id. ¶ 29. A finding is against the manifest weight of the evidence “only where the

opposite conclusion is clearly apparent.” Id.

¶ 30           Here, the trial court found respondent to be an unfit parent on two grounds: (1) she

failed to make reasonable efforts to correct the conditions that were the basis for the removal of

the minors from her care (750 ILCS 50/1(D)(m)(i) (West 2020)) and (2) she failed to make

reasonable progress toward the return of the minors to her care during any nine-month period

following the adjudication of neglect, namely between September 10, 2020, and June 9, 2021 (750

ILCS 50/1(D)(m)(ii) (West 2020)). Although respondent mentions both grounds in a heading in

her brief and cites case law explaining the requirements for each ground, she does not formulate

any argument to either ground as required by our supreme court rules. Thus, we find she has

forfeited any argument challenging the trial court’s unfitness findings.

¶ 31           In the argument portion of her brief, respondent claims only the following: “The

State did not meet its burden in proving failed [sic] to make reasonable progress in correcting the

conditions that were the basis of removal of the child.” This one statement inaccurately combines

the requirements of two separate grounds. She further claims, even though Greenwood’s testimony

demonstrated respondent had adequate housing, was sober, and was engaged in services “by the

time of the termination hearing,” the trial court nevertheless found her unfit. This is respondent’s

argument in full. From these statements, it is impossible to determine whether respondent is




                                                -8-
challenging one or both of the trial court’s fitness findings. That is, she does not state a cognizable

argument on either ground.

¶ 32            Illinois Supreme Court Rule 341(h)(7) (eff. Oct. 1, 2020) requires a party to set

forth “the contentions of the appellant and the reasons therefor, with citation of the authorities and

the pages of the record relied on. *** Points not argued are forfeited.” Respondent does not clearly

define or sufficiently present any argument for our review that would satisfy the requirements of

Rule 341(h)(7). See Bublitz v. Wilkins Buick, Mazda, Suzuki, Inc., 377 Ill. App. 3d 781, 787 (2007).

Indeed, this court has stated: “ ‘Mere contentions, without argument or citation to authority, do not

merit consideration on appeal.’ ” Vance v. Joyner, 2019 IL App (4th) 190136, ¶ 80 (quoting Hall

v. Naper Gold Hospitality LLC, 2012 IL App (2d) 111151, ¶ 12). Respondent failed to develop her

argument in any meaningful way as required. Thus, the unfitness issue is forfeited, and we will not

address it. See Ramos v. Kewanee Hospital, 2013 IL App (3d) 120001, ¶ 37 (stating the “failure

to properly develop an argument and support it with citation to relevant authority results in

forfeiture of that argument”).

¶ 33                                   B. Best-Interest Finding

¶ 34            Although this portion of her brief is still not in compliance with Rule 341(h)(7),

respondent, at least, claims the trial court erred in finding it was in the minor’s best interest to

terminate her parental rights. We disagree.

¶ 35            Upon a finding of parental unfitness, the proceedings move to a best-interest

hearing. At the best-interest hearing, the trial court’s focus shifts to the child’s interest in securing

“a stable, loving home life.” In re D.T., 212 Ill. 2d 347, 364 (2004). When a best-interest decision

must be made, the court shall consider factors listed in section 1-3 of the Juvenile Court Act (705

ILCS 405/1-3(4.05) (West 2020)). These factors include the child’s physical safety and welfare,




                                                  -9-
the development of the child’s identity, the child’s background and ties, the child’s sense of

attachments including the sense of security, familiarity, and continuity of affection, the child’s

wishes and long-term goals, and the preferences of those available to care for the child. Id. A

parent’s wishes to continue the relationship with the child yields to the child’s interests. D.T., 212

Ill. 2d at 364.

¶ 36              The trial court may terminate parental rights only upon finding the State proved, by

a preponderance of the evidence, the termination of those rights is in the child’s best interest. In re

Jay. H., 395 Ill. App. 3d 1063, 1071 (2009). We will not disturb a best-interest determination

unless it is against the manifest weight of the evidence. Id. A best-interest determination is against

the manifest weight of the evidence only if it is clearly evident the State failed to carry its burden

of proof or, in other words, if the finding is “unreasonable, arbitrary, or not based on the evidence

presented.” (Internal quotation marks omitted.) In re J.H., 2020 IL App (4th) 200150, ¶ 85.

¶ 37              Respondent argues the “fluidity of these children’s behavior and potential

placement situations, coupled with [her] sobriety and re-engagement with services, termination of

[her] rights was not in the minor children’s best interests.” This, again, is her argument in full.

¶ 38              In making its best-interest determination, the trial court considered Greenwood’s

testimony regarding the status of each minor’s placement. The two youngest minors, L.O. and

B.O., were placed together in a pre-adoptive placement. C.O., who was considered to have special

needs due to his behavior, was also in a pre-adoptive placement with foster parents who were

handling his special needs well. Greenwood testified each minor was thriving in his placement.

¶ 39              Although A.O.’s status was uncertain in terms of placement, Greenwood testified

she was diligently searching for his best option. The trial court found A.O.’s best chance for a

permanent adoptive placement would be through DCFS’s efforts. The court found the State had




                                                 - 10 -
carried its burden of proving by a preponderance of the evidence that termination was in all four

minors’ best interests. Considering the evidence in light of the best-interests of the minors, we find

the court’s order terminating respondent’s parental rights was not against the manifest weight of

the evidence.

¶ 40                                   C. Motion to Continue

¶ 41            Finally, respondent contends the trial court erred in denying her motion to continue

the best-interest hearing after the court heard evidence of A.O.’s status and her recent successes.

She claims the court “gave no compelling or substantial reason as to why the termination hearing

could not be continued other than stating that proper notice of the termination was given to [her].”

Again, we find respondent has forfeited her argument. Respondent does not point this court to a

statute or decision in support of her argument, thus the argument is forfeited pursuant to Rule

341(h)(7). She cites no authority to support her claim the court’s denial was unconstitutional or

even that it had constitutional ramifications. As the State notes, the reviewing court is entitled to

have issues clearly defined with the presentation of pertinent authority and cohesive arguments.

People v. O’Neal, 2021 IL App (4th) 170682, ¶ 54. We are “ ‘not a repository into which an

appellant may foist the burden of argument and research.’ ” Id. (quoting People v. Jacobs, 405 Ill.

App. 3d 210, 218 (2010)). Because respondent does not properly formulate a cognizable argument

on appeal for our review, we find the issue forfeited.

¶ 42                                    III. CONCLUSION

¶ 43            For the reasons stated, we affirm the trial court’s judgment.

¶ 44            Affirmed.




                                                - 11 -